Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00244-CV

                              MERITAGE HOMES OF TEXAS LLC,
                                        Appellant

                                                v.
                                       Ramiro and Dorothy
                                   Ramiro and Dorothy GARCIA,
                                            Appellees

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-18183
                             Honorable Fred Shannon, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 29, 2013

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellees, who have not opposed the motion. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See

id. 42.1(d).

                                                   PER CURIAM